 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Alberto Arellano Valencia,                         No. CV-15-00499-TUC-DCB
10                 Plaintiff,                           ORDER
11   v.
12   Brandon Maxwell, et al.,
13                 Defendants.
14
15         On September 9, 2019, the Court dismissed this action with prejudice,
16         Accordingly,

17         IT IS ORDERED that the Clerk of the Court shall enter JUDGMENT for
18   Defendants and against Plaintiff, nunc pro tunc.

19         Dated this 18th day of December, 2019.

20
21
22
23
24
25
26
27
28
